Citation Nr: 0835576	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease ("COPD"), to include as secondary to 
service-connected, inactive pulmonary tuberculosis ("TB").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from an October 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in St. Louis, Missouri in 
which the RO denied the benefit sought on appeal.  The 
appellant, who served on active duty from July 1959 to 
November 1960, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in 
February 2007 and January 2008 for the purpose of providing 
the appellant with proper VCAA notification and to obtain a 
medical opinion as to whether the appellant's COPD is 
etiologically related to, or aggravated by, her service-
connected TB.  While the appellant's claim has been returned 
to the Board for further review, the Board unfortunately 
finds that the development requested in its previous 
decisions has not been substantially completed.  As such, the 
Board has no choice but to REMAND the appeal to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part.


REMAND

Unfortunately, a review of the record with respect to the 
appellant's claim of entitlement to service connection for 
COPD discloses a need for further development prior to final 
appellate review.  

As discussed in its previous decisions, the appellant has 
essentially asserted that she is entitled to service 
connection for COPD on the basis that this disorder has been 
permanently aggravated by her service-connected TB (due to 
the TB weakening her lungs). April 2003 statement in support 
of claim.  As such, she seeks service connection on a 
secondary basis. 


As mentioned in the Introduction above, the appellant's claim 
was remanded in February 2007 for the purpose of providing 
the appellant with proper VCAA notification and to obtain a 
medical opinion as to whether the appellant's COPD is 
etiologically related to, or aggravated by, her service-
connected TB. See February 2007 BVA decision.  After the case 
was returned to the Board for further review in approximately 
December 2007, the Board found it necessary to remand the 
appeal again upon the discovery that the VA medical opinion 
obtained by the RO in response to the Board's February 2007 
directives was incomplete, in that the examiner failed to 
answer the question of whether the appellant's COPD was 
permanently aggravated by her service-connected TB. See May 
2007 VA medical opinion; January 2008 BVA decision.  Thus, 
the case was returned to the May 2007 VA examiner to address 
this deficiency. January 2008 BVA decision.  In July 2008, 
the RO affirmed its October 2002 decision to deny the 
appellant's claim and recertified the appeal to the Board for 
further review. See July 2008 VA Form 8.  

While a review of the current evidence contained in the 
claims file reveals that the RO (1) requested a medical 
opinion from the May 2007 examiner as to the medical 
probabilities that the appellant's COPD has been permanently 
aggravated by her service-connected TB and (2) provided a 
legal definition to the examiner as to the term aggravation 
(See February 2008 request for medical opinion), a review of 
the addendum VA medical opinion associated with the claims 
file in response to the RO's request reveals that it does not 
address the issue of aggravation. February 2008 VA medical 
opinion.  In fact, a comparison of the May 2007 and February 
2008 medical opinions reveal that they are almost identical 
and essentially provide no additional information upon which 
to adjudicate the appellant's secondary service connection 
claim.  In light of the VA examiner's failure to answer the 
medical question poised by the Board in its January 2008 
remand, the Board must remand the claim to the RO once again 
for compliance with its previous directives. See Stegall v. 
West, 11 Vet. App. 268 (1998). 



Accordingly, the case is REMANDED for the following actions:

1.  The appellant's claims file should 
be referred to the VA examiner who 
provided the May 2007/February 2008 
medical opinions (or another VA 
examiner with the medical knowledge and 
expertise to provide the medical 
opinion requested) for the purpose of 
obtaining an answer to the Board's 
previously asked question of whether it 
is (a) less likely than not, (b) at 
least as likely as not or (c) more 
likely than not that the appellant's 
COPD is permanently aggravated by her 
service-connected tuberculosis.  In 
requesting this medical opinion, the RO 
should inform the examiner that 
"aggravation" is defined for legal 
purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  If the examiner 
finds that aggravation has occurred, he 
should attempt to quantify the degree 
of additional disability the appellant 
experiences resulting from the 
aggravation.  The examiner should also 
provide a complete rationale for all 
opinions expressed and conclusions 
reached.

2.  Upon receipt of an addendum medical 
opinion, the RO is instructed to review 
the supplemental medical opinion to 
ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at 
once.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
appellant and her representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional evidence; 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless 
she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




